Appellant, under an information charging him with an aggravated assault upon his wife, was convicted of a simple assault, and his punishment assessed at a fine of $5; hence this appeal.
The court charged the jury that, if they entertained a reasonable doubt as to whether the assault was an aggravated or simple assault they would give the defendant the benefit of the doubt and convict him of the inferior offense. A bill of exceptions was reserved to this charge. However, the objections are not stated in the bill, and we are not informed of the reasons for the exceptions. It operated beneficially to appellant, as evidenced by the verdict assessing the minimum fine for simple assault.
If appellant's idea was that he could not be convicted of a simple assault under an information charging him with aggravated assault upon a female, it, is not correct. See Ross v. State, 45 S.W. Rep., 808; Code Crim. Proc., art. 817, subdiv. 9.
The evidence fully sustains the verdict of the jury, and the judgment is affirmed.
Affirmed.